DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Election/Restrictions
3.	Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 02/08/2022 is acknowledged.  The traversal is on the ground(s) that the method of invention I can only be used to produce the immunoprotected pancreatic islets which include a plurality of JAG-1 peptides and therefore cannot produce another type of immunoprotected cell or tissue.  This is not found persuasive because the methods can be used to make an entirely different immunoprotected cell type.  Additionally, the inventions can be shown to be distinct if the product as claimed can be made by another and materially different process.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022.
	Claims 1-15 are pending and examined on the merits.
Priority
5.	Acknowledgement is made of applicant's claimed domestic priority to US Provisional Application 62/702934 filed 07/25/2018.
Drawings
6.	The Drawings filed on 07/21/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodmer et al. (WO 2004/013179 A1; examiner cited) in view of Byun et al. (US Patent Application Publication 2007/0207118 A1; examiner cited).
9.	Claims 1-15 are drawn to a method for producing immunoprotected pancreatic islets, comprising:  forming a double-layer PEGylated pancreatic islets by adding a first heterobifunctional polyethylene glycol (PEG) molecule and a second heterobifunctional PEG molecule to pancreatic islets; and forming immunoprotected pancreatic islets by conjugating a plurality of JAG-1 peptides to the double-layer PEGylated pancreatic islets.
10.	With respect to claims 1-3, Bodmer et al. teach a method for producing immunoprotected pancreatic islets comprising adding a heterobifunctional PEG molecule and forming immunoprotected pancreatic islets by conjugating a plurality of JAG-1 peptides to the PEGylated pancreatic islets [see abstract; Figure 5; p. 16, lines 25-31; p. 40, lines 17-25; p. 42; p. 81, lines 20-24; p. 83; p. 99-100; example 2; claims 1-11, 17-19, 37-39, 41, 44, 47, and 51-53].
oC for a time period of at least 1 hour [see p. 114, lines 8-14].
	With respect to claim 11, Bodmer et al. teach the method wherein conjugating the plurality of JAG-1 peptides to the pancreatic islets comprises covalently conjugating the plurality of JAG-1 peptides to the PEGylated pancreatic islets [see p. 3, bottom].
	With respect to claim 12, Bodmer et al. teach the method wherein the heterobifunctional PEG molecule has a molecular weight between 3 kDa and 10 kDa [see p. 18, lines 7-20].
	With respect to claims 13-14, Bodmer et al. teach the method wherein the heterobifunctional PEG molecule comprises maleimide and N-hydroxysuccinimide and/or thiol and N-hydroxysuccinimide [see p. 23; p. 26-28].
	However, Bodmer et al. does not explicitly teach the method of forming a double layer PEGylated pancreatic islet of claims 1 and 2; the method of claims 3 and 5 wherein the PEG molecule is at a concentration between 0.1 mg/ml and 10 mg/ml; the method of claims 7-8 of washing the double layer PEGylated pancreatic islets in PBS containing glucose with a concentration of 11 mM; the method of claim 9, wherein the JAG-1 peptide concentration is 10 g/ml; the method of claim 10, wherein incubation is for a time period between 30 minutes and 60 minutes at room temperature; and the method of claim 15, obtaining a mixture by digesting the pancreas, separating the pancreatic islets by centrifuging the mixture and forming purified pancreatic islets by washing the pancreatic islets.
	Byun et al. teach a layering approach for producing pancreatic islet membranes comprising PEG molecules on the surface for grafting onto collagen membranes to oC followed by washing with culture medium [see paragraph 0089].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Bodmer et al. and Byun et al. into a method for forming double-layer PEGylated pancreatic islets that are immunoprotected because Bodmer et al. teach methods for forming JAG-1 conjugated PEGylated pancreatic islets for grafting and transplantation.  Byun et al. teach methods for layering PEGylated pancreatic islets that are advantageous in avoiding immunorejection during transplantation.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Bodmer et al. and Byun et al. because Byun et al. acknowledges that layering PEGylated pancreatic islets helps immunoprotect the islets during grafting and transplantation applications.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the specific concentrations of PEG and temperatures of incubation recited in the claims, MPEP 2144.05.II.A states that the “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it is not inventive to determine the appropriate concentrations and temperatures for conjugation of PEG polymers and JAG-1 peptides to pancreatic islets as one of ordinary skill in the art would desire to determine these concentrations and temperatures for reactions in order to maximize the amount of conjugation of each conjugate and peptide to the desired islet for the desired effect.
Conclusion
11.	Status of the claims:
	Claims 1-20 are pending.
	Claims 16-20 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-15 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656